 Case 2:21-cv-04752-WJM-MF Document 1 Filed 03/10/21 Page 1 of 10 PageID: 1




Claudeth J. Henry, Esq.
CJ HENRY LAW FIRM, PLLC
2303 East Fort King Street
Ocala, FL 34471
Tel: (352) 304-5300
Claudeth@CJHenryLaw.com
pro hac vice application pending

Matt Vance, Esq.
28 Valley Road Suite 1
Montclair, NJ 07042
Tel: (973) 932-0098
MatthewVance@optonline.net

Attorneys for Plaintiff

                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY

JUDIANNE BISCEGLIE,
                                             Civil Action No.:
               Plaintiff,
                                                          COMPLAINT
                      v.
                                                    Document Electronically Filed
THE PRUDENTIAL INSURANCE
COMPANY OF AMERICA,

               Defendant.

       The Plaintiff, Judianne Bisceglie, by and through her attorneys, Claudeth J.

Henry, Esq. (pro hac vice application pending) and Matt Vance, Esq., Complains

against the Defendant as follows.




                                         1
 Case 2:21-cv-04752-WJM-MF Document 1 Filed 03/10/21 Page 2 of 10 PageID: 2




                                  NATURE OF SUIT

      1. This is an action for plan benefits and relief from breach of fiduciary duty

under the Employee Retirement Income Security Act of 1974, as amended, 29 USC

§ 1001, et. seq., (ERISA).

                             JURISDICTION & VENUE

      2. This Court has jurisdiction over Plaintiff's claims pursuant to 28 USC

§§ 1331, as well as 29 USC § 1132(e) and 29 USC § 1132(f).

      3. Venue is proper in this district pursuant to 28 USC § 1391 and 29 USC §

1132(e) because the breaches occurred within this district and Defendant can be

found here.

      4. Plaintiff filed a Claim and an Appeal, both of which were denied. As

such, she has exhausted those pre-litigation remedies which are required to be

exhausted prior to filing suit.

                                      PARTIES

      5.   During Claim and Appeal, Plaintiff resided at 42 Ackerman Street,

Waldwick, New Jersey 07463. Since the date of her final Appeal Denial, Plaintiff

has moved out of state.

      6. Plaintiff is a participant in the group benefit plan referenced in this




                                           2
 Case 2:21-cv-04752-WJM-MF Document 1 Filed 03/10/21 Page 3 of 10 PageID: 3




Complaint.

      7. Defendant Prudential Insurance Company of America (“Prudential”)

administers, insures, and serves as fiduciary with respect to the group benefit plan

referenced in this Complaint. Prudential’s principal place of business is 751 Broad

Street, Newark, New Jersey 07102.

      8. Defendant Prudential can be served with process by serving the New Jersey

Department of Banking & Insurance, Commissioner of Insurance, 20 West State

Street, Trenton, NJ 08625.

                    FACTS COMMON TO BOTH COUNTS

      9. Prior to disability, Plaintiff was a school teacher at a public high school in

New Jersey. In this capacity, Plaintiff was a member of a labor union, the New Jersey

Education Association ("NJEA").

      10. The NJEA provides its membership with Long Term Disability insurance

through the purchase of a policy of group disability insurance.

      11. At all times relevant to this lawsuit, the group Long Term Disability

benefit was funded by a policy of group disability insurance issued by Defendant

Prudential bearing Group Contract No. G-41431-NJ.

      12. Prudential administered participants' claims for benefits under the plan,

including the claim for Long Term Disability benefits submitted by Plaintiff.



                                          3
 Case 2:21-cv-04752-WJM-MF Document 1 Filed 03/10/21 Page 4 of 10 PageID: 4




      13. Plaintiff's former employer neither funded nor administered the plan or

the policy referenced herein.

      14. Based upon the certificate of insurance Prudential produced during its

administration of Plaintiff's claim, it had final authority to determine an insured's

Long Term Disability benefits under the plan. Also pursuant to the certificate,

Prudential exercised authority and control over the operation of the plan.

      15. A true copy of the policy/certificate is attached hereto.

      16. As of Fall, 2016, Plaintiff was struggling with cervical and lumbar disc

disease, Chronic Fatigue Syndrome, fibromyalgia, orthostatic hypotension and

neuropathy.

      17. One analyst has made the following observation regarding Ms. Bisceglie's

condition:

              Ms. Bisceglie was hypersentitive to all palpation to the
              neck/upper back and arms and demonstrated extreme
              tenderness to multiple trigger point palpation (which was
              conducted through her jacket and sweatshirt). She was
              also very sensitive over the SI joints and buttocks, L > R.

                                         ***
              In conjunction with cervical spine mobility, Ms. Bisceglie's
              whole body was noted to be shaking.

      18. Plaintiff’s disabling conditions render her unable to work in any capacity,

in any setting.



                                           4
 Case 2:21-cv-04752-WJM-MF Document 1 Filed 03/10/21 Page 5 of 10 PageID: 5




      19. Prudential initially approved Ms. Bisceglie's claim for disability benefits.

      20. Prudential hired a contract physician to review her medical records, who

candidly noted Ms. Bisceglie's limitations.

      21.    Prudential subjected the Plaintiff to aggressive surreptitious video

surveillance, none of which depicted Plaintiff behaving in a manner inconsistent

with her stated restrictions and limitations.

      22. When the definition of "disability" shifted from "Own Occupation" to

"Any Occupation," Prudential terminated Plaintiff's benefits.

      23. In response to this Claim Denial, Ms. Bisceglie underwent a Functional

Capacity Examination (FCE). The FCE was conducted in-person by an experienced

examiner. The FCE determined that Ms. Bisceglie was thoroughly compromised by

her medical conditions, and unable to hold down any employment.

      24. When Prudential received the results of this FCE, the adjuster who was

assigned to the claim reversed the Claim Denial, and concluded that benefits are

payable.

      25.     The adjuster's supervisor, however, overruled the adjuster, and

determined that the Claim should remain in denial status.

      26.    This approval of benefits and then the quick retraction thereof is

depicted in the following voicemail from Prudential:



                                              5
 Case 2:21-cv-04752-WJM-MF Document 1 Filed 03/10/21 Page 6 of 10 PageID: 6




              Hi, this message is for Ms. Henry. This is Dawn with
              Prudential's appeals department calling regarding the
              claim for Ms. Judianne Bisceglie. I'm calling to let you
              know that at this time benefits are not yet being released
              on her claim. I did make a determination as you know to
              reinstate benefits and that was based on the addendum
              medical file review that we had completed. I did so
              without realizing or I should say remembering that it's a
              second appeal and with second appeals we do need to be
              reviewed by our superiors before a determination can be
              finalized and that's why there isn't an approval or a denial.
              So I did realize after communicating my decision to you
              that it does need to be reviewed by my superior before I
              can finalize it. And my superior has asked that I clarify
              some information with the physician who did the
              addendum file review as far as clarifying what specific
              evidence or documentation supports his change in
              opinion regarding Ms. Bisceglie's functional capacity
              dating back to April of 2019 when her benefits were
              terminated and that's being – and that's because the
              additional information that he indicates changed his
              opinion is the functional capacity from December. So, we
              just need to have clear rationale documented as to how
              that December information changes his opinion dating
              back to April, and again, that just needs to be clearly
              rationalized and documented in the file. So, I've already
              asked the physician to provide that clarification for me. I
              do apologize. It's completely my error. I jumped the gun
              with my determination and again, I failed to remember it
              was a second appeal before I did that. So, as soon as I get
              that clarification back, I will reach back out to you and
              also, I did get your voicemail about the cost-of-living
              increase. For the monthly . . .
Voicemail message from Defendant’s adjuster dated February 4, 2020, 8:45 am
(recorded message terminates at timestamp 1’ 59”).




                                       6
 Case 2:21-cv-04752-WJM-MF Document 1 Filed 03/10/21 Page 7 of 10 PageID: 7




       27.   With the Appeal still pending, Prudential referred the file for an

Independent Medical Examination (IME) to be performed in The Bronx, New York.

       28. Plaintiff’s representative made contact directly with the physician assigned

by Prudential to conduct the IME.        That physician authorized the presence of a

Registered Nurse observer to accompany Ms. Bisceglie to the IME and observe all

relevant portions of it.

       29. Plaintiff’s representative also made contact directly with the third party

vendor who arranged (on Prudential's behalf) for the participation of that particular

physician.

       30. In the past, Prudential has denied claimants the right to have an observer

present at IME’s.

       31. Rather than postponing the exam until after the pandemic, or arranging

for it to be conducted remotely, or even arranging for a peer-to-peer telephone

conference with Ms. Bisceglie’s treating physician for a better understanding of her

clinical status, Prudential cancelled the IME and issued an Appeal Denial dated

April 15, 2020.

       32. Prudential’s denial letter states as follows:

              We have determined as of November 11, 2019, Mrs.
              Bisceglie would be unable to perform any gainful
              occupation; however, the time period under review is



                                            7
 Case 2:21-cv-04752-WJM-MF Document 1 Filed 03/10/21 Page 8 of 10 PageID: 8




             April 12, 2019 forward. For the period of April 12, 2019
             through November 10, 2019, Mrs. Bisceglie had the
             functional capacity to perform the alternate gainful
             occupations previously identified and therefore, did not
             meet the definition of disability of her LTD Group Policy
             continually through the period under review.
(emphasis added).

       33. This finding was based in part on a false premise. Prudential’s Peer

Reviewer responded that he was in agreement with a prior assessment which

concluded that Ms. Bisceglie has been disabled since 2019. However, Ms. Bisceglie

had been adjudicated disabled since November 28, 2016, the alleged onset date of

disability.

       34.    Prudential is thus asserting that Plaintiff was disabled in November of

2019, but not the April prior.

       35. In spite of the clear evidence supporting the Plaintiff’s satisfaction of the

plan’s definition of disability, Prudential persisted in denying the request for

disability benefits, necessitating the within lawsuit.

       36. At all times, Plaintiff's disability was supported by her treating physicians.

                                   COUNT ONE
                               CLAIM FOR BENEFITS

       WHEREFORE, Plaintiff Bisceglie requests entry of an Order providing the

following relief:




                                            8
 Case 2:21-cv-04752-WJM-MF Document 1 Filed 03/10/21 Page 9 of 10 PageID: 9




      37. Reinstatement of monthly Long Term Disability benefits retroactive back

to the date that they wrongfully terminated by Prudential.

      38. Payment of Long Term Disability benefits going forward in accordance

with the policy of insurance.

      39. Pre-judgment interest.

      40. Attorney's fees and costs.

      41. Any other relief that the court deems just and fit.

                              COUNT TWO
                        BREACH OF FIDUCIARY DUTY

      42.   The manner with which Prudential processed Plaintiff’s request for

benefits was blatantly competitive.

      43. This conduct was not merely unsportsmanlike. Rather, this type of

conduct violates the fiduciary duties of prudence and loyalty.

      44. Such breaches have caused losses to Plaintiff beyond the failure to pay

monthly Long Term Disability benefits.

      WHEREFORE, Plaintiff requests an Order providing the following relief:

      45.    Determining that Defendant breached their fiduciary duty to Plaintiff.

      46.    Awarding to Plaintiff her reasonable attorneys’ fees, costs of suit,

interest, and equitable surcharge.

      47.    Awarding to Plaintiff any other relief determined by the Court to be


                                          9
Case 2:21-cv-04752-WJM-MF Document 1 Filed 03/10/21 Page 10 of 10 PageID: 10




equitable and just.

DATED: March 10, 2021                     Respectfully submitted,

                                          s: /Matt Vance, Esq.

                                          28 Valley Road Suite 1
                                          Montclair, NJ 07042
                                          Tel: (973) 932-0098
                                          MatthewVance@optonline.net

                                          Claudeth J. Henry, Esq.
                                          CJ HENRY LAW FIRM, PLLC
                                          2303 East Fort King Street
                                          Ocala, FL 34471
                                          Tel: (352) 304-5300
                                          Claudeth@CJHenryLaw.com
                                          pro hac vice application pending

                                          Document Electronically Filed




                                     10
